Case 2:21-cv-01264-WSS Document 1 Filed 09/22/21 Page 1 of 24

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

official capacity as Superintendent of the

 

NANCY LOUISE VANDERVOORT,
individually_as an employee,

CIVIL ACTION NO.:_2:2l-cv- (264
Bose #1 Fee Pad
Semmens Jesvvd

Plaintiff,

V.

PENNSYLVANIA SCHOOL BOARD
ASSOCIATION,

NORTH ALLEGHENY SCHOOL DISTRICT
BOARD OF EDUCATION; MELISSA FRIEZ
in his/her individual capacity and in his/her

a A ae a a a a aaa

  

SEP 22 2021

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

NORTH ALLEGHENY SCHOOL DISTRICT;
and ANDREW CHOMOS, MARCIE CROW,
LIBBY BLACKBURN, KEVIN MAHLER,
RICHARD MCCLURE, ALLYSON MITON,
SCOTT E. RUSSELL, ELIZABETH M.J.
WARNEN, and SHANNON YEAKEL, all in
their individual capacities and in their capacities
as members of the NORTH ALLEGHENY
SCHOOL DISTRICT BOARD OF
EDUCATION,

Defendants.

 

 

New Neer Nee Nee Nee See” Nee” Nee ee ee ee ee ee”

 

COMPLAINT
Plaintiff , Nancy Louise Vandervoort, individually and as an employee, a sui juris pro se

litigant, without the assistance of an attorney, by exercising of the right to contract and refusal to

’ CONSENT, am before this Court by Special Appearance and without waiving any rights,

remedies or defenses, statutorily or procedurally, hereby, file this Complaint against Defendants,
Pennsylvania School Board Association, (Assn), North Allegheny School District Board of
Education (“School Board”), Melissa Friez, in her individual capacity and in her official capacity

as Superintendent of the North Allegheny School District; and Andrew Chomos, Marcie Crow, .

-1-

 
' Case 2:21-cv-01264-WSS Document 1 Filed 09/22/21 Page 2 of 24

Libby Blackburn, Kevin Mahler, Richard McClure, Allyson Miton, Scott E. Russell, Elizabeth
M.J. Warnen, Shannon Yeakel, all individually elected officials sued in their individual capacity
and in their capacity as members of the School Board (collectively, “Defendants”). In support of
- the claims set forth herein, Plaintiffs allege and avers as follows:

PARTIES

1. Plaintiff, Nancy Louise Vandervoort is an adult individual who is a resident and
taxpayer in the North Allegheny School District, in Allegheny County, Pennsylvania. Plaintiff,
Nancy Louise Vandervoort as an employee.

2. Defendant, Melissa Friez, a school director member, was at all relevant times the
Superintendent of the North Allegheny School District; in that capacity, acting under color of
law, responsible for the implementation of all official governmental laws, policies, regulations
and procedures governing the North Allegheny School District. He/She is sued in his official
and individual personal capacities.

3. Defendant, Andrew Chomos is a Franklin Park resident, a school director member
of the School Board, sued here in his/her individual and representative capacity. Andrew
~ Chomos is currently the President of the School Board.

4. Defendant, Marcie Crow, is a McCandless resident a school director member of
the School Board, sued here in his/her individual, and representative capacity. Marcie Crow is
currently the Vice President of the School Board.

5. Defendant, Libby Blackburn, is a McCandless resident a school director member
of the School Board, sued here in his/her individual.and representative capacity.

6. Defendant, Kevin Mahler is a McCandless Township resident a school director

member of the School Board, sued here in his/her individual and representative capacity.

-2-
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 3 of 24

7. Defendant, Richard McClure is a Franklin Park Borough resident a school
director member of the School Board, sued here in his/her individual and representative capacity.

8. Defendant, Allyson Minton is a McCandelss Township resident a school director
member of the School Board, sued here in his/her individual and representative capacity.

9. Defendant, Scoot E. Russell is a McCandelss Township resident a school director
member of the School Board, sued here in his/her individual and representative capacity.

10. Defendant, Elizabeth M.J. Warner is a McCandless resident a school director
member of the School Board, sued here in his/her individual and representative capacity.

| 11. Defendant, Shannon Yeakel is a McCandless resident school director member of
) the School Board, sued here in his/her individual and representative capacity.

12. It all relevant times hereto, the school director members of the School Board and

individual Defendants were acting under color of state law
JURISDICTION AND VENUE

13. __ Plaintiffs incorporate the foregoing paragraphs as if set forth in full herein.

14. This Court has subject matter jurisdiction over Plaintiffs ‘claims under 28 U.S.C.
§1331, 28 U.S.C. §§1343(a)(3), (4), 28 U.S.C. §1367, 28 U.S.C. § 2201, and 42 U.S.C. §1983.

15. There exists an actual and justiciable controversy between Plaintiffs and
Defendant requiring resolution by this Court. |

16. Plaintiffs have no adequate remedy at law.

17. | Venue is proper before the United States District Court for the Western District of
Pennsylvania under 28 U.S.C. §1391 because all parties reside or otherwise are found herein, and
all acts and omissions giving rise to Plaintiffs ‘claims occurred in the Western District of

Pennsylvania.
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 4 of 24

FACTS

18. Plaintiffs incorporate the foregoing paragraphs as if set forth in full herein.

A. North Allegheny School District Board of Education

19, | The North Allegheny School District Board of Education is composed of nine
citizens who are representatives of the residents of Franklin Park, McCandless, Franklin Park
Borough, and McCandless Township, Marshal Township, Bradford Woods, Bradford Woods
Borough. Elections for school board occur every two years. Five seats up for election and then
two years later, four seats are up for election. Terms for all school directors are four years unless
there is an unexpired term on the ballot. That seat would be for a two-year term. Board members
are elected by district. Only the registered voters of a particular area may vote for a particular
seat in a by-district election. North Allegheny School District school board are elected by the
registered voters of a particular area and seat in a by-district election. Members appear on the
primary ballot as both a Republican and/or a Democrat candidate, but may only circulate a
petition on behalf of a party of which he/she is a registered member; a registered member of the
other party may circulate a petition for members of that party to request your name be on the
- ballot

20. The nine individuals currently serving as large School Board Members are
Defendants, Andre Chomos, Marcie Crow, Libby Blackburn, Kevin Mahler, Richard McClure,
Allyson Minton, Scott E. Russell, Elizabeth M. J. Warner, Shannon Yeakel.

21. Defendant, Melissa Friez, Superintendent of the school director member District,
holds a Bachelor’s degree in English Literature and Psychology, a Master’s degree in Secondary
English Education, a K-12 Principal Certification and obtained her Doctoral Degree in

Administrative and Policy Studies. In accordance with Section 321 of the Pennsylvania Public

-4-
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 5 of 24

School Code of 1949, Ms. Melissa Friez signed an Oath of Office swearing support the
Constitution of the United States and the Constitution of the Commonwealth of Pennsylvania,
and to faithfully and impartially discharge her duties as a school director member to the best of
her ability, and with the laws “now in effect and hereafter to be enacted..

22. Defendant, Andrew Chomos, the President of the school director member School
Board, holds a Bachelor’s degree in Business and Accounting. In accordance with Section 321 of
the Pennsylvania Public School Code of 1949, Mr. Andrew Chomos signed an Oath of Office
swearing to support the Constitution of the United States and the Constitution of the
Commonwealth of Pennsylvania, and to faithfully and impartially discharge his/her duties as a
school director member to the best of her/his ability, and in accordance with the laws “now in
effect and hereafter to be enacted. .

23. | Defendant Marcie Crow a school director member of the North Allegheny School
District has Bachelor’s degree of Science in Elementary Education and a Masters of Education
K-12. In accordance with Section 321 of the Pennsylvania Public School Code of 1949, Ms.
Marcie Crow signed an Oath of Office swearing to support the Constitution of the United States
and the Constitution of the Commonwealth of Pennsylvania, and to faithfully and impartially
discharge his/her duties as a school director member to the best of her/his ability, and in
accordance with the laws “now in effect and hereafter to be enacted.

24. Defendant Libby Blackburn a school director member of the North Allegheny
School District has a degree from Kenyon College. In accordance with Section 321 of the
Pennsylvania Public School Code of 1949, Ms. Libby Blackburn signed an Oath of Office
swearing to support the Constitution of the United States and the Constitution of the

Commonwealth of Pennsylvania, and to faithfully and impartially discharge his/her duties as a

-5-
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 6 of 24

school director member to the best of her/his ability, and in accordance with the laws “now in
effect and hereafter to be enacted.

25. Defendant Kevin Mahler a school director member of the North Allegheny
School District has undergraduate degree in Sociology and Anthropology and an MBA degree
from University of Pittsburgh. In accordance with Section 321 of the Pennsylvania Public
School Code of 1949, Mr. Kevin Mahler signed an Oath of Office swearing to support the
Constitution of the United States and the Constitution of the Commonwealth of Pennsylvania,
and to faithfully and impartially discharge his/her duties as a school director member to the best
of her/his ability, and in accordance with the laws “now in effect and heréafter to be enacted.

26. Defendant Richard McClure a school director member of the North Allegheny
School District has undergraduate degree from Geneva College. In accordance with Section 321
of the Pennsylvania Public School Code of 1949, Mr. Richard McClure signed an Oath of Office
swearing to support the Constitution of the United States and the Constitution of the
Commonwealth of Pennsylvania, and to faithfully and impartially discharge his/her duties as a
school director member to the best of her/his ability, and in accordance with the laws “now in
- effect and hereafter to be enacted.

27. Defendant Allyson Minton a school director member of the North Allegheny

School District has Bachelor’s degree in History and Secondary Education. In accordance with

Section 321 of the Pennsylvania Public School Code of 1949, Ms. Allyson Minton signed an

Oath of Office swearing to support the Constitution of the United States and the Constitution of

the Commonwealth of Pennsylvania, and to faithfully and impartially discharge his/her duties as

a school director member to the best of her/his ability, and in accordance with the laws “now in

effect and hereafter to be enacted.
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 7 of 24

28. Defendant Scott E. Russell a school director member of the North Allegheny
School District has Computer Science degree from indiana University of Pennsylvania. In
accordance with Section 321 of the Pennsylvania Public School Code of 1949, Mr. Scott E.
Russell signed an Oath of Office swearing to support the Constitution of the United States and
the Constitution of the Commonwealth of Pennsylvania, and to faithfully and impartially
discharge his/her duties as a school director member to the best of her/his ability, and in
accordance with the laws “now in effect and hereafter to be enacted.

29. Defendant Elizabeth M. J. Warner, a school director member of the North
Allegheny School District has Civil Engineering and Engineering and Public Policy degree and a
Masters in Environmental Engineering. In accordance with Section 321 of the Pennsylvania
Public School Code of 1949, Ms. Elizabeth M. J. Warner signed an Oath of Office swearing to
support the Constitution of the United States and the Constitution of the Commonwealth of
Pennsylvania, and to faithfully and impartially discharge his/her duties as a school director
member to the best of her/his ability, and in accordance with the laws “now in effect and
hereafter to be enacted.

30. Defendant, Shannon Yeakel, a school director member of the North
Allegheny School District has an undergraduate degree in Regional Planning and a Master in
Public Administration. In accordance with Section 321 of the Pennsylvania School Code of
1949, Ms. Yeakel signed an Oath of Office swearing to support the Constitution of the United
States and the Constitution of the Commonwealth of Pennsylvania, and to faithfully and
impartially discharge his/her duties as a school director member to the best of her/his ability, and

in accordance with the laws “now in effect and hereafter to be enacted.
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 8 of 24

31. This nine-member School Board appointed Defendant, Melissa Friez to
serve as Superintendent of Schools, effective July 1, 2021.
32. As Superintendent, Mellissa Friez is charged with the administration of

the North Allegheny School District.

33. On July 19, 2021, the NASD sent out an enrollment survey to all parents and guardians to
choose between in-person learning or the NASD Cyber Academy. At that time NO MASKS were
required for in-person attendance. See: EXHIBIT “A”.

34, NASD sent on August 13, 2021 a notice entitled ‘Update to NA Health and Safety Plan’
which changed to MASKS REQUIRED. See: EXHIBIT “B”. A few days

35. Plaintiff work at Hosack Elementary School. On August 17, 2021, attended a
staff meeting for day one of three in-service days. After the staff meeting in the School Library,
Plaintiff was approached by the Principal Dr. Mathison along with the Para-professional union
representative and requested that they speak in the attached computer lab. Dr. Mathison stated
she noticed that Plaintiff did not have nor was wearing a mask then she informed Plaintiff there
are no exceptions. Plaintiff was told to that she must either put on a mask/face shield or go
home. Plaintiff politely declined her offer and by saying “no thank you” and that she would
leave the work place if she would put in writing that have it that Plaintiff was asked to leave my
work place. Dr. Mathison decline Plaintiff? s offer. The Para-professional union representative
stepped and offered Plaintiff a mask which was politely declined. Dr. Mathison told Plaintiff
“you are going to have to go home and I will not put it in writing.” Dr. Mathison then said to
Plaintiff she will call and have someone escort her out of the building and that Plaintiff was
NOW being insubordinate. HR refused to except that wearing a mask causes Plaintiff to suffer

distress, hyperventilate, headaches, dizziness, anxiety and vertigo becoming unstable to the point

-8-
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 9 of 24

it may cause Plaintiff me to fall in the halls or stairwells while walking/guiding a student thru
their day at school, putting not only herself possibly others in danger or harm way.

36. Dr. Bradley, the assistant Superintendent of Elementary Education, arrived to
speak with me. He and Plaintiff have a great professional working relationship wherein she
explained to him that it was not insubordination, but that I was uncomfortable wearing a mask
because it causes her to suffer distress, to hyperventilate, headaches, dizziness, anxiety and
vertigo becoming unstable to the point it cause me to fall in the halls or stairwells while
walking/guiding a student thru their day at school, putting not only herself possibly others in
danger or harm way. He again mentioned the word insubordination and inquired if Plaintiff
wanted to do that instead of going thru a court like setting. Plaintiff felt as though, even as polite
as he was being, it was a faint attempt to coerce and intimidate her into complying with their
“required” masking, putting my well-being and health in at risk, which is not law but illegal and
unlawful. The last time I checked the legal definition of “required” as defined by Blacks Law,
4" Ed, page 1468:

“REQUIRE”. To direct, order, demand, instruct, command, claim, compel,
request, need, exact.

Nowhere does it say law, statute, code, nor ordinance, lawful or legal. If is their said policy or
rules those are not laws either.

37. Dr. Bradley and Plaintiff walked together to the office wherein and he gave her
his cell number to call him when she arrived because he could see that Plaintiff was visibly and
was clearly upset. Plaintiff contacted Dr. Bradley as requested upon her arrival home. At that
time Plaintiff inquired about being insubordinate and Dr. Bradley stated Plaintiff “could not
refuse a direct order from a supervisor unless that order could cause you harm or put you in

danger. I replied it would do both.
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 10 of 24

38. ‘Plaintiff proceeded on August 17, 2021 to email a letter to the Superintendent
Melissa Friez and then later sent the same letter to the nine school board members. In Plaintiff's
she letter explained that masks are ineffective for the purpose claimed by the mandate, were
harmful and are only authorized for use by an EUA (emergency use authorization). See:
EXHIBIT “C”

39. On August 19, 2021, NASD notified the parents and staff that “MASK WERE
OPTIONAL, yet Strongly recommended”. See: EXHIBIT “D”.

40. Shortly thereafter on August 23, 2021 NASD Notified Parents and Staff that
MASKS WERE REQUIRED! See: EXHIBIT “E”

41. Plaintiff attempted to use a few days she acquired to regroup but was later
discovered a retaliatory tactic HR purposely marked Plaintiff as unpaid absences. The proceeded
to advised Plaintiff she would not be allowed to take any of my twenty-six (26) sick days, which
Plaintiff worked, performed and provided a service to acquire.

42. On August 26, 2021, Plaintiff sent a letter to the HR Director Marianne Treacy,
Superintendent and all nine School Board members detailing the sequence of events, outline the
harms that it has caused due to their mask mandates. Plaintiff has been blocked from entering
the building, has not been allowed to perform her job nor been paid the monies earned owed and
due. See: EXHIBIT “F” |

43. Benefits Director Katie Goehring informed Plaintiff that in order for her to be
able to use the accrued twenty-six (26) sick days, she worked, performed and provided a service
for she needed to be first be approved for FMLA. Last year they tried to coerce Plaintiff into
declaring herself disabled, demanded her entire medical history, then attempted to force her into

going to their NASD approved Doctor for authorization. I told them then and again this year I

-10-
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 11 of 24

have NEVER been unable to perform my work other that a once in a great while sick day. I am
not disabled I just can’t breathe wearing a mask it could causes Plaintiff to suffer distress,
hyperventilate, headaches, dizziness, anxiety, vertigo and become unstable to the point it cause
me to fall in the halls or stairwells while walking/guiding a student thru their day at school. See:
EXHIBIT “G” Plaintiff was forced to complete a FMLA form from my PCP on September 9,
2021.

44. On September 14, 2021 Katie Goehring, the Benefits Director contacted Plaintiff
to ask for additional questions regarding the PCP to determine the FMLA. Ms. Goehring wanted
to know what specific Job Duties Plaintiff could not perform due to her diagnosis. Plaintiff was
not allowed in the building at ALL! Someone from HR maligned Plaintiff by mentioning to the
Nurse at my PCP that wearing a mask is not in my job profile/description. See: EXHIBIT “H”.
Request for additional information, and EXHIBIT “I” job profile. There are not many others
job description within the North Allegheny School District which requires mask wearing, a
pandemic emergency has not been declared by the Commonwealth, thereby making it is
unlawful, are only being imposed because of and for monetary gain.

45. Plaintiff, now on day twenty-one (21) of unpaid absence and when she inquired as
to how long they could keep Plaintiff in this category, for which no response has been received.
The actions of Dr. Mathison, Dr. Bradley, Marianne Treacy, Katie Goehring, as subordinates of
the Superintendent Melissa Friez and the North Allegheny School Board members are atrocious.
Their misdeed are blatant violations of Plaintiffs, Constitutional 5th and 14” Amendment
Rights, discriminatory, violates of Plaintiff due process rights, has and deprived Plaintiff's of her
in federally protected rights in accordance with 42 U.S.C. §1983, is a violation of Articles 1§ 11,

25 and 26 of the Commonwealth’s Constitution as well as uncalled for harassment, coercion,

-11-
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 12 of 24

intimidation, and retaliation, poor treatment toward an employee that has always been in
exemplary standing with the Schools and District and is a parent in the community wherein her
adult aged children, now 23 and 25, attended school.

B. The Masking Requirement Causes Immediate and Irreparable Harm to
Students, Staff, and Community.

46.  Inhis Affidavit, attached hereto as Exhibit “J”, Stephen E. Petty, an expert
in the field of Industrial Hygiene who has testified as to the futility and danger caused by an
individual wearing a mask in order to avoid transmitting or becoming infected with Covid-19, states

the following:

* OK

3. I hold relevant industry certifications including board certifications as
a C.LH. (Certified Industrial Hygienist), a C.S.P. (Certified Safety Professional), and
as a P.E. (Professional Engineer) in six states (Florida, Kentucky, Ohio,
Pennsylvania, Texas and West Virginia). My curriculum is attached hereto as
Exhibit i.

4. I have served as an expert in personal protective equipment and
related disciplines in approximately 400 legal cases. I have often been certified as,
and provided testimony as, an expert in these areas. My list of representative
cases is attached hereto as Exhibit ii.

5. For example, I am currently serving as an expert in the Monsanto
Roundup and 3-M PFAS litigation. Recently I testified in four trials for the
DuPont C-8 litigation.

6. I taught Environmental and Earth Sciences as an adjunct professor
at Franklin University.
7. I hold nine U.S. patents, most related to heating, ventilation and air

conditioning (HVAC) systems.

8. I am a current member in good standing of the following relevant
associations: American Industrial Hygiene Association (AJHA), American Board of
Industrial Hygiene (ABIH), American Conference of Governmental Ind. Hygienists
(ACGIH), American Institute of Chemical Engineers (AIChE), American Society
of Refrigeration, Air Conditioning and Refrigeration Engineers (ASHRAE);
Member ASHRAE 40 Std. and TC 2.3, and Sigma Xi.

-12-
10.

11.

12.

13.

14.

15.

16.

17.

18.

Case 2:21-cv-01264-WSS Documeént1 Filed 09/22/21 Page 13 of 24

9. I am an expert in the field of Industrial Hygiene, which is the science
and art devoted to the anticipation, recognition, evaluation, and control of those
environmental factors or stressors — including viruses — arising in or from the
workplace, which may cause sickness, impaired health and well-being, or
significant discomfort among workers or among the citizens of the community

Industrial Hygiene is fundamentally concerned the proper methods of
mitigating airborne/dermal hazards and pathogens, as well as with the design and
use of engineering controls, administrative controls and personal protective
equipment, among other things.

Medical doctors, virologists, immunologists, and many public health
professionals are not qualified experts in these areas by virtue of those
aforementioned credentials.

On May 7, 2021, the Centers for Disease Control (CDC) updated its guidance,
providing that the primary mechanism for transmission of Covid-19 is through
airborne aerosols, and not, as previously stated, by touching contaminated
surfaces or through large respiratory droplets, as also stated during previous
periods of the pandemic.

Airborne viral aerosols can consist of a single viral particle or multiple viral
particles clumped together, and usually smaller than 5 p (microns) in size. By
comparison, droplets are >5 p to >10 p in size.

A square micron is approximately 1/4000th the area of the cross-section of a
human hair and 1/88th the diameter of a human hair. Covid particles are —1/10 of
a micron or —1/40,000th the area of a cross section of a human hair or —
1/1,000th the diameter of a human hair.

A recent University of Florida study capturing air samples within an enclosed
automobile cabin occupied by a Covid-positive individual showed that the only
culturable Covid-19 virus samples obtained were between 0.25 to 0.5 in size.
Particles smaller than 5 are considered very small and/or very fine or aerosols.

Very small particles do not fall by gravity in the same rate that larger particles
do and can stay suspended in still air for a long time, even days to weeks.

Because they stay suspended in concentration in indoor air, very small
particles can potentially accumulate and become more concentrated over time
indoors if the ventilation is poor.

Very small airborne aerosols pose a particularly great risk of exposure and
infection because, since they are so small, they easily reach deep into the lung.
This explains in part why Covid-19 is so easily spread, and why so little Covid-19
is required for infection. .

-13-
19.

Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 14 of 24

Exposure to airborne aerosols is a function of two primary parameters:
concentration and time. Less is better regarding both parameters.

20. For many reasons, personal protective equipment (PPE) is the least
desirable way to protect people from very small airborne aerosols. Moreover,
masks are not PPE since they cannot be sealed and do not meet the provisions of
the Occupational Safety and Health Administration (OSHA) Respiratory
Protection Standard (RPS), namely 29 CFR 1910.134.

21. Regarding PPE, facial coverings do not effectively protect
individuals from exposure to very small airborne aerosols. A device referred to as
a respirator is required to provide such protection.

22. The AIHA, in their September 9, 2020 Guidance Document for
COVID-19 (Exhibit iii) noted that the acceptable relative risk reduction methods
must be >90%; mask were shown to be only 10% and 5% (see Exhibit iii - Figure
2) and far below the required 90% level.

23. Similarly, Shah, et al, 2021 (Exhibit iv), using ideally sealed masks
and particles 1 micron in size, reported efficiencies for the more commonly used
cloth masks and surgical masks of 10% and 12% respectively. No mask can be
perfectly sealed, thus “real world” effectiveness would be even lower.

24. Industrial hygienists refer to a “Hierarchy of Controls” that are
typically implemented to minimize exposures, including exposures to very small
airborne aerosols like Covid-19.

25. Regarding practical or “engineering” controls, industrial hygienists
focus on practices that dilute, destroy, or contain airborne hazards (or hazards in
general).

26. PPE — especially facial coverings — do not dilute, destroy, or
contain airborne hazards. Therefore, facial coverings do not appear anywhere in
the Industrial Hygiene (IH) Hierarchy of Controls for very small airborne aerosols
like Covid-19. Even respirators (part of the PPE Category and not masks) are in
the last priority on the Hierarchy of Controls.

27. Facial coverings are not comparable to respirators. Leakage occurs
around the edges of ordinary facial coverings. Thus, ordinary facial coverings do
not provide a reliable level of protection against inhalation of very small airborne
particles and are not considered respiratory protection.

28. For example, during the seasonal forest fires in the summer of
2020, the CDC issued public guidance warning that facial coverings provide no
protection against smoke inhalation. That is because facial coverings do not
provide a reliable level of protection against the small particles of ash contained
in smoke. Ash particles are substantially larger than Covid-19 aerosolized
particles.

-14-
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 15 of 24

29. I have reviewed the Mayfield City School District (MCSD) “Protective
Facial Covering Policy During Pandemic/Endemic Events” as set forth in the
Policy Manual of the MCSD Board of Education.

30. Ordinary facial coverings like the ones required by the MCSD facial
covering policy do not meet any of the several key OSHA Respiratory Protection
Standards for respirators.

31. | Because of the gaps around the edges of facial coverings required by
MCSD’s policy, they do not filter out Covid-19 aerosols. The policy stating
masks will be worn without gaps defies known science that masks worn today
cannot be sealed and always have gaps.

32. The effectiveness of a cloth facial covering falls to zero when there is a 3%
or more open area in the edges around the sides of the facial covering.

33. Most over-the-counter disposable facial coverings have edge gaps of 10%
or more. When adult-sized facial coverings are used by children, edge gaps will
usually greatly exceed 10%.

34. Even short breaks (e.g. to eat) expose individuals to Covid-19 aerosols in
indoor spaces.

35. Ordinary cloth facial coverings like the ones required by the MCSD mask
requirement do not provide any filtering benefit relative to particles smaller than
511 if not sealed.

36. Substantial mitigation of Covid-19 particles could be immediately
achieved by:

a. opening windows and using fans to draw outdoor
-air into indoor spaces (diluting the concentration of

aerosols),

b. setting fresh air dampers to maximum opening on

HVAC systems,

c. overriding HVAC energy controls,

d. increasing the number of times indoor air is

recycled,

e. installing needlepoint ionization technology to

HVAC intake fans, and

f. ‘installing inexpensive ultraviolet germicide devices into
HVAC systems.

-15-
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 16 of 24

35. All of the above-referenced techniques are more effective and meet
standard industrial hygiene hierarchy of controls (practices) for controlling
exposures in place for nearly 100 years. The use of cloth facial coverings do not
fit within these basic hierarchy of controls since masks are not PPE and cannot be
sealed. There are no OSHA standards for facial coverings (masks) as respiratory
protection.

36. | Extended use of respiratory PPE is not indicated without medical
supervision.

37. As explained in an article titled “Is a Mask That Covers the Mouth
and Nose Free from Undesirable Side Effects in Everyday Use and Free of
Potential Hazards?” that was published on April 20, 201, in the International
Journal of Environmental Research and Public Health and that is attached to this
Affidavit as Exhibit iv, the following negative effects from wearing masks was
reported in the literature:

 

 

Increased risk of adverse effects when using masks:

 

 

 

Internal di: Psychiatric Illness Neurological Di:

COPD Claustrophobia Migraines and Headache Sufferers
Sleep Apnea Syndrome Panic Disorder Patients with intracranial Masses
advanced renal Failure Personality Disorders Epilepsy

Obesity Dementia

Cardiopulmonary Dysfunction Schizophrenia

Asthma helpless Patients

fixed and sedated Patients

Pediatric Di ENT Diseases Occupational Health Restrictions

 

 

Asthma Vocal Cord Disorders moderate heavy physical Work
Respiratory diseases Rhinitis and obstructive

Diseases Cardiopulmonary Diseases Gynecological restrictions
Neuromuscular Diseases Dermatological Diseases Pregnant Women

Epilepsy ~ Acne ,

Figure 5. Diseases/predispositions with significant risks, according to the literature found, when using masks. Indications for weighing up
medical mask exemption certificates.

 

Example statements made in the paper include the following: “The overall possible
resulting measurable drop in oxygen saturation (02) of the blood on the one hand
and the increase in carbon dioxide (CO2) on the other contribute to an increased
noradrenergic stress response, with heart rate increase and respiratory rate increase,
in some cases also to a significant blood pressure increase.” Exhibit iv, p. 25. In fact,
“Neither higher level institutions such as the WHO or the European Centre for
Disease Prevention and Control (ECDC) nor national ones, such as the Centers for
Disease Control and Prevention, GA, USA (CDC) or the German RKI, substantiate
with sound scientific data a positive effect of masks in the public (in terms of a
reduced rate of spread of COVID-19 in the population).” Exhibit iv, p. 24. For
these reasons, students who are required to wear masks pursuant to a mandate
suffer immediate and irreparable injury, loss, or damage.

38, In summary:
-16-

 
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 17 of 24

a. PPE is the least desirable way to protect people from very
small airborne aerosols.

b. Facial coverings as required by the MCSD policy are not
recognized as PPE since they cannot be sealed and are not covered
by the OSHA RPS.

c. If PPE were to be used for protection, respirators, not facial
coverings as required by the MCSD policy are needed to provide any
effective protection from very small airborne aerosols.

d. Very small aerosol particles are more likely to be a greater
cause of disease than respiratory droplets because they can evade
PPE and reach deep into the lungs, whereas respiratory droplets
have to work against gravity in order to travel up a person’s nose
into the sinus.

e. Much better alternatives to controlling exposure are
available (i.e., engineering controls of dilution — ventilation with
increased fresh air and destruction), and should be used to
minimize exposures as opposed to masks.

f. Individuals who are required to wear masks pursuant to a
mandate suffer immediate and irreparable injury, loss, and damage
due to the overall possible resulting measurable drop in oxygen
saturation of the blood on one hand and the increase in carbon
dioxide on the other, which contributes to an increased
noradrenergic stress response, with heart rate increase and
respiratory rate increase and, in some cases, a significant blood
pressure increase.

47. Plaintiffs note that the Commonwealth of Pennsylvania was given $7,745,724,379 pursuant
to the American Rescue Plan (“ARP”) Act of 2021 by agreeing to implement the federal guidelines set forth
by the CDC for COVID-19 mitigation efforts. See the attached letter from the US. Secretary of Education,
attached hereto as Exhibit “M”. See also, https://oese.ed.gov/files/202 1/08/Pennsylvania-ARP-ESSER-
State-Plan-Final.pdf. . On September 8, 2021 from Noe Ortega, Ph.D., the Secretary of Education, of
Commonwealth of Pennsylvania Department of Education sent a quid pro quo threatening letter (in reading
it clearly exhibits the mantra ‘do as I say or suffer the consequences) attached hereto as Exhibit “N”. The
letter links to the CDC _ guidelines available at: https://www.cdc.gov/coronavirus/2019-

ncov/community/schools-childcare/operation-strategy.html. The guidelines suggest that a school board

-17-
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 18 of 24

would forfeit ARP allocations by making masks optional, and states that have prohibited mask mandates in
schools received letter notifying them that they will not receive ARP funds. Accordingly, it seems Defendants
have a financial incentive for implementing the mask mandate, despite such a requirement serves no
scientific purpose, and subjects individuals who wear masks to the health risks discussed above.

48. Plaintiff, Nancy Louise Vandervoort, individually and an employee, is aggrieved

by the immediate and irreparable injury, loss, and damage suffered by myself, required to wear
a mask pursuant to the School Board‘s mask mandate, which is not only unsupported by

science, but which also results in the possible resulting measurable drop in oxygen saturation of
the blood on one hand and the increase in carbon dioxide on the other, which contributes to an
increased noradrenergic stress response, with heart rate increase and respiratory rate increase
and, in some cases, a significant blood pressure increase

COUNT I - 42 U.S.C. §1983 - Violation of Procedural Due Process
(5th and 14th Amendments) Against All Defendants

49. Plaintiff incorporate the foregoing paragraphs as if set forth in full herein.

50. - In order establish a claim under section 1983 of the Civil Rights Act, a plaintiff
must prove a Defendant: (a) acted under the color of state law; (b) proximately causing; (c) the
Plaintiff to be deprived of a federally protected right. 42 U.S.C. §1983.

51. In the instant case, Defendants unquestionably acted under the color of state law.

52. Each individual Defendant is an elected, voting member of the North Allegheny
County School District Board of Education with the exception of Melissa Friez who is the
Superintendent of the North Allegheny County School District

53. Under the Fifth Amendment to the Constitution, no person maybe deprived of

life, liberty, or property without due process of law. U.S. Const. Ann., Amendment V.

-18-
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 19 of 24

54. | The Fourteenth applies the protections of the Fifth Amendment to state actors.
U.S. Const. Ann., Amendment XIV.

_55. Plaintiffs have constitutionally protected interests in the benefits that come from
the not being subject to the Board‘s mask mandate, including the ability to pursue employment
without being subjected to health risks that are not offset by any scientifically provable benefits.

56. Plaintiff was harmed, and continue to be irreparably harmed by these unlawful
acts, including by suffering an overall possible simultaneous drop in oxygen saturation of the
blood and increase in carbon dioxide, which contributes to an increased noradrenergic stress
response, with heart rate increase and respiratory rate increase and, in some cases, a significant
blood pressure increase.

COUNT II - 42 U.S.C. §1983 - Violation of Substantive Due Process
(Fourteenth Amendment) — Against All Defendants

57. Plaintiff incorporate the foregoing paragraphs as if set forth in full herein.

58. In order establish a claim under section 1983 of the Civil Rights Act, a plaintiff
must prove a Defendant: (a) acted under the color of state law; (b) proximately causing; (c) the
Plaintiff to be deprived of a federally protected right. 42 US.C. §1983.

59. In the instant case, Defendants unquestionably acted under the color of state law.

60. Each individual Defendant is an elected, voting member of the PSBA and the
School District Board of Education with the exception of Defendant Melissa Friez, who is the
Superintendent of the North Allegheny School District.

61. Plaintiff was harmed, and continues to be irreparably harmed by these unlawful
acts, including by suffering an overall possible simultaneous drop in oxygen saturation of the

blood and increase in carbon dioxide, which contributes to an increased noradrenergic stress

-19-
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 20 of 24

response, with heart rate increase and respiratory rate increase and, in some cases, a significant
blood pressure increase._As well as loss of income
COUNT III - Violation of Procedural Due Process, Reservation of the People Powers and

the Discrimination by Commonwealth and its political subdivisions.
(PA Const. Art. I, § 11, 25 & 26) Against All Defendants

62. Plaintiff incorporate the foregoing paragraphs as if set forth in full herein.

63. Article 1, 5 11 of the Pennsylvania Constitution provides, ” All courts shall be
open; and every man for an injury done him in his lands, goods, person or reputation shall
have remedy by due course of law, and right and justice administered without sale, denial or
delay. Suits may be brought against the Commonwealth in such manner, in such courts and in
such cases as the Legislature may by law direct.”

64. Article 1, § 11 of the Pennsylvania Constitution affords the people of
Pennsylvania with right to be free from violations of the procedural due process rights, and no
person may be deprived of life, liberty, or property without due process of law.

65. Article 1, § 25 of the Pennsylvania Constitution affords the people of
Pennsylvania with Reservation of powers in people rights to be free from violations and to guard
against transgressions of the high powers which have been delegated, and declared that
everything is excepted out of the general powers of government and shall forever remain
inviolate.

66. Article 1, § 26 of the Pennsylvania Constitution affords the people of
Pennsylvania that people rights have been infringed upon to be free from violations wherein
~ neither the Commonwealth nor any political subdivision thereof shall deny to any person the
enjoyment of any civil right, nor discriminate against any person in the exercise of any civil

right.

-20-
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 21 of 24

67. Plaintiffs have constitutionally protected interests in the benefits that come from
the snot being subject to the Board‘s mask mandate, including the ability to pursue my ~
employment without being-subjected to health risks that are not offset by any scientifically
provable benefits.

68. Defendants ‘implementation of the mask policy unlawfully deprives Plaintiffs of
these and other constitutionally protected interests without due process of law. Such deprivation
occurred with no notice or meaningful opportunity to be heard, as the Superintendent instituted
the mask mandate prior to offering an opportunity for public discussion. Such deprivation was
arbitrary, capricious, based on ignorance without inquiry into facts, and in violation of the
School Board‘s own policies and other applicable laws. Such deprivation violates Article 1, §11
of the Pennsylvania Constitution.

69. _— Plaintiff were harmed, and continue to be irreparably harmed by these unlawful
acts, including by suffering an overall possible simultaneous drop in oxygen saturation of the

. blood and increase in carbon dioxide, which contributes to an increased noradrenergic stress _
response, with heart rate increase and respiratory rate increase and, in some cases, a significant
blood pressure increase.

COUNT IV - Violation of Substantive Due Process, Reservation of the People Powers and

the Discrimination by Commonwealth and its political subdivisions.
(PA Const. Art. I, § 11, 25 & 26) Against All Defendants

70. Plaintiff incorporate the foregoing paragraphs as if set forth in full herein.

71. Article 1, § 11 of the Pennsylvania Constitution provides, ” All courts shall be
open; and every man for an injury done him in his lands, goods, person or reputation shall have
remedy by due course of law, and right and justice administered without sale, denial or delay.
Suits may be brought against the Commonwealth in such manner, in such courts and in such

cases as the Legislature may by law direct.”

-21-
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 22 of 24

72. Article 1, § 11 of the Pennsylvania Constitution affords the people of |
Pennsylvania with right to be free from violations of the procedural due process rights, and no
person may be deprived of life, liberty, or property without due process of law.

73. Under Article 1, § 11 of the Pennsylvania Constitution, and as established by state
law including the state created danger doctrine, Plaintiffs have a fundamental right to a public
education and to an education in a safe and healthy environment.

74. Article 1, § 25 of the Pennsylvania Constitution affords the people of
Pennsylvania with Reservation of powers in people rights to be free from violations and to guard
against transgressions of the high powers which have been delegated, and declared that
everything is excepted out of the general powers of government and shall forever remain
inviolate.

75. Article 1, § 26 of the Pennsylvania Constitution affords the people of
Pennsylvania that people rights have been infringed upon to be free from violations wherein
neither the Commonwealth nor any political subdivision thereof shall deny to any person the
enjoyment of any civil right, nor discriminate against any person in the exercise of any civil
right.

76. Plaintiffs were harmed and continue to be irreparably harmed by these unlawful
acts, including by suffering an overall possible simultaneous drop in oxygen saturation of the
blood and increase in carbon dioxide, which contributes to an increased noradrenergic stress
response, with heart rate increase and respiratory rate increase and, in some cases, a significant

blood pressure increase.

RESERVATION OF RIGHTS

-22.
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 23 of 24

Plaintiffs herein expressly reserve their rights in regards to any additional claims to which

they may be entitled under federal law as well as under the laws of the Commonwealth of
Pennsylvania, including claims arising from any violations of Pennsylvania's Open Meetings
Laws or other actions of misconduct that may have been committed by Defendants. Plaintiffs
expressly place Defendants on notice of Plaintiffs ‘intention to initiate removal proceedings at

the state court level against Defendants as a result of the infractions Defendants have committed,
as described herein.
PRAYER FOR RELIEF
WHEREFORE, Plaintiffs request that the Court grant the following relief:

a. Assume jurisdiction of this action;

b. Vacate and set aside the Defendants ‘mask mandate as well as any other
action taken by Defendants to institute the mask mandate and implement
the provisions of the mask policy;

c. Declare that the Defendants ‘masking policy is void and without legal
force or effect;

c. Declare that the institution of the mask policy and actions taken by
Defendants to implement the mask policy are arbitrary, capricious, based
on ignorance due to failure to inquire into facts, otherwise not in
accordance with law, and without observance of required procedures;

d. Declare that the mask policy and the actions taken by Defendants to
implement the mask policy are in violation of the Constitution and
contrary to the laws of the United States and the Commonwealth of
Pennsylvania;

e. Temporarily restrain, as well as preliminarily and permanently enjoin
Defendants, their agents, servants, employees, attorneys, and all persons in
active concert or participation with any of them, from implementing or
enforcing the mask policy and from taking any other action to implement
the masking policy that is not in compliance with applicable law; and

f. Grant such other and further relief as may be just, equitable, and proper
including without limitation, an award of attorneys ‘fees and costs to
Plaintiffs.

-23-
Case 2:21-cv-01264-WSS Document1 Filed 09/22/21 Page 24 of 24

Respectfully submitted this 22nd day of September, 2021.

Respectfully Presented,

All Rights Reserved, Without Prejudice &
Without Recourse

Nancy Louise Vandervoort, sui juris pro se

1500 LaPlace Pt. Ct.

Sewickley, PA 15143

Telephone: 412-874-0691

Nancy Louise Vandervoort, individually and
employee

 

-24-
